Citation Nr: 0919998	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for migraine headaches 
in excess of 30 percent effective from November 13, 2002, 
through February 20, 2005; in excess of 50 percent effective 
from February 21, 2005; and in excess of 50 percent effective 
from October 13, 2006.  

2.  Entitlement to an initial rating in excess of zero 
percent for medial cruciate ligament reconstruction of the 
left knee (left knee disorder) effective from November 13, 
2002 through October 25, 2006; an in excess of 10 percent for 
that disorder effective from October 26, 2006.  

3.  Entitlement to an initial rating in excess of zero 
percent for medial cruciate ligament reconstruction of the 
right knee (right knee disorder) effective from November 13, 
2002.  

4.  Entitlement to service connection for residuals of 
septorhinoplasty.  

5.  Entitlement to service connection for chronic sinusitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteranhad active service from April 1993 to November 
2002.  She had undergone Medical Evaluation Board 
proceedings, and received Disability Severance Pay in the 
amount of $40,602, as shown on her DD Form 214

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which in pertinent part granted service 
connection, with a noncompensable initial rating, for 
migraine headaches; and granted service connection, with 
initial noncompensable ratings, for left and right medial 
cruciate ligament reconstructions.  

In a September 2003 notice of disagreement with the June 2003 
rating decision, the Veteran requested Decision Review 
Officer (DRO) review of her claims on appeal, prior to Board 
adjudication, under 38 CFR § 3.2600 (2008).  DRO review was 
afforded the Veteran, as documented in a March 2004 Statement 
of the Case (SOC).  By a March 2004 rating action, associated 
with that SOC, the RO in Oakland, California, granted a 
higher initial evaluation for migraine headaches of 30 
percent, effective from November 13, 2002.  


Following the Veteran's change of her State of residence to 
Texas, the RO in Waco, Texas, by a November 2006 decision, 
granted a higher initial evaluation for migraine headaches, 
to 50 percent, effective from February 21, 2005.  Also by 
that decision, that RO granted TDIU, effective October 13, 
2006.  

By an August 2007 rating action, the Waco RO granted a higher 
initial evaluation of 10 percent effective from October 26, 
2006, for the Veteran's left knee disorder.  

The issues of entitlement to a higher initial rating for a 
right knee disorder, and entitlement to service connection 
for residuals of septorhinoplasty and for chronic sinusitis, 
are herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action by the appellant is required. 


FINDINGS OF FACT

1.  For the rating period from November 13, 2002, through 
February 20, 2005, the Veteran's migraine headaches did not 
result in very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, nor did 
they result in marked interference with employment or other 
special effects of disability not reflected in the regular 
schedular rating standards.  

2.  For the rating period beginning on February 21, 2005, the 
Veteran's migraine headaches did not result in marked 
interference with employment or other special effects of 
disability not reflected in the regular schedular rating 
standards.  

3.  For the rating period from November 13, 2002, through 
October 25, 2006, the Veteran's left knee disorder, including 
consideration of such factors as pain, pain on undertaking 
motion, fatigue or loss of endurance, loss of strength, and 
incoordination, did not result in disability equivalent to 
limitation of flexion to less than 60 degrees.  




4.  For the rating period beginning on October 26, 2006, the 
Veteran's left knee disorder, including consideration of such 
factors as pain, pain on undertaking motion, fatigue or loss 
of endurance, loss of strength, and incoordination, has not 
resulted in disability equivalent to flexion limited to less 
than 45 degrees.  



CONCLUSIONS OF LAW

1.  For the rating period from November 13, 2002, through 
February 20, 2005, the criteria for a rating above the 30 
percent assigned for migraine headaches are not met, and 
extraschedular consideration for migraine headaches is not 
warranted for that time period.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b), 4.124a, Diagnostic 
Code 8100 (2008).

2.  For the rating period beginning on February 21, 2005, the 
criteria for a rating above the 50 percent assigned for 
migraine headaches are not met, and extraschedular 
consideration for migraine headaches is not warranted for 
that time period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321(b), 4.124a, Diagnostic Code 8100 
(2008).

3.  For the rating period from November 13, 2002, through 
October 25, 2006, the criteria for a rating above the zero 
percent assigned for a left knee disorder are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2008).

4.  For the rating period beginning on October 26, 2006, the 
criteria for a rating above the 10 percent assigned for a 
left knee disorder are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic 
Code 5260 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental Statement of the Case 
(SSOC).  Moreover, where there is an uncured timing defect in 
the notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board finds that all notification and development action 
needed to render a decision on the Veteran's claims on appeal 
herein adjudicated have been accomplished.

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, she is 
provided with VCAA notice as to that claim, the claim is 
granted, and she files an appeal with respect to the rating 
assigned and/or effective date of the award, VA is not 
required to provide a new VCAA notice with respect to the 
matter of her entitlement to a higher (initial) rating and/or 
an earlier effective date.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that, when a claim for service 
connection has been proven, the purpose of 38 U.S.C.A. 
§ 5103(a) has been satisfied and the requirement of notice 
under its provisions has been satisfied).

Here, the Veteran's appealed claims for higher initial 
ratings - for service-connected left medial cruciate ligament 
reconstruction, and for service-connected migraine headaches 
- fall squarely within the pattern above.  Thus, no 
additional VCAA notice was required with respect to the 
appealed issues.  Furthermore, in the course of appeal, 
following the Veteran's notice of disagreement (NOD) with the 
appealed June 2003 rating action granting service connection 
for these disabilities, the RO issued a VCAA letter in 
October 2006 addressing the claim for a higher initial 
evaluation for migraine headaches, as well as addressing an 
associated claim for TDIU.  TDIU was subsequently granted by 
a November 2006 rating action.  A February 2008 VCAA letter 
addressed both the migraine headaches initial rating claim 
and the left knee disorder initial rating claim.  Therein, 
the Veteran was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate the claims for higher 
initial ratings, and this notice was prior to readjudication 
of the claims by a SSOCs in July 2008 and March 2009.  The 
February 2008 notice letter told the Veteran that it was 
ultimately her responsibility to see that pertinent evidence 
not in Federal possession was obtained.  

The Board further finds that the RO appropriately assisted 
the Veteran in obtaining indicated treatment and evaluation 
records, and associated all records obtained with the claims 
folders.  Service treatment records were also obtained and 
associated with the claims file.  The RO also informed the 
Veteran including by the appealed rating action and 
subsequent rating action, by SOC, and by SSOCs, of records 
obtained, and thus by implication of records not obtained, in 
furtherance of her claims.  

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  Records of post-service employers were 
appropriately requested, and obtained records associated with 
the claims folders, as discussed infra.  The case presents no 
reasonable possibility that additional evidentiary requests 
would further the appealed claims.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.

In short, in this case, with regard to the initial rating 
claims herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect 
the outcome of the case," and hence will not affect "the 
essential fairness of the [adjudication]" for the initial 
ratings assigned for periods beginning November 13, 2002, for 
these two appealed initial rating claims.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA examinations for compensation purposes have been conducted 
over the course of the appeal period, addressing both the 
Veteran's migraine headaches and her left knee disorder, as 
discussed in detail infra.  Those examinations, taken 
together with records of VA, private, and service treatment, 
as well as other evidence of record, are adequate for the 
Board's adjudication herein.  The Veteran was duly afforded 
the opportunity to produce additional evidence to support her 
claims.  Thus, the Board determines that the evidentiary 
record is adequate, and the only significant medical question 
remaining pertaining to the Veteran's claims for higher 
initial ratings - that of objective or corroborating evidence 
of greater disability - was in this case, based on 
development already undertaken, the responsibility of the 
Veteran.  A remand for a further examination would not 
present a reasonable possibility of affording a better 
picture of the nature and severity of the claimed disorders 
over the rating period, because adequate examinations have 
already been performed without objective findings of greater 
severity of disability being discovered.  See 38 C.F.R. 
§ 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Law Governing Increased Rating Claims 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

These ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the Veteran's disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § § 4.1, 
4.10.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").

Here, the Board has duly considered the Veteran's lay 
statements, including as presented in submitted statements 
and statements noted in reports of medical treatment and 
examination.  While the Veteran's asserted symptoms of 
migraine headaches, or of pain or sensation-related symptoms 
of knee disability,  may be to some degree inherently 
subjective, the Board looks to the Veteran's statements as 
supported by more objective indicia of disability, including 
observable signs and symptoms of disease, laboratory tests, 
and the presence or absence of further objective signs of 
impairment, such as impaired ambulation or loss of work, or 
other findings and conclusions of medical treatment 
professionals and examiners.  




This focus on objective evidence is particularly relevant 
where, as here, the Veteran's credibility has been 
substantially impeached, as discussed infra.  


III.  Migraine Headaches Initial Rating Claim

A.  Factual Background

Upon an April 2003 VA dental/oral examination for 
compensation purposes, the examiner, reviewing the claims 
file, noted that the Veteran began experiencing migraine 
headaches in 1993 and sought treatment for these on an 
emergency basis on multiple occasions throughout her service.  
The Veteran asserted that her orthodontic surgery and 
treatment in service significantly reduced the frequency and 
intensity of her migraine headaches, reporting that this 
frequency reduced from two to three times per week to twice 
per month.  The examiner noted that the Veteran took 
medication for her migraines, with some benefit.  The 
examination was for dental/oral purposes, with neither 
findings nor an evaluation specific to the Veteran's 
migraines.  

Upon an April 2003 VA neurological examination for her 
migraines, the Veteran reported having no flare-ups of her 
headaches, and treating them with medication with very good 
response.  She reported having headaches at times twice per 
month, but that the headaches were non-prostrating and that 
she was able to continue her activities.  The examiner 
assessed vascular headaches of a migraine type, treated by 
medication with very good response.  

The Veteran was granted service connection for her migraine 
headaches by the appealed June 2003 rating action, with a 
noncompensable rating assigned.   

In a September 2003 submission - shortly after her 
submission, also in September 2003, of an NOD as to the 
initial rating assigned for her migraine headaches - the 
Veteran provided self-made charts detailing days of incidence 
of severe and non-severe migraine headaches, as follows:  
February 2003, 17 days severe and 6 days non-severe; March 
2003, 16 days severe and 10 days non-severe; April 2003, 
18 days severe and 9 days non-severe; (copies of charts 
submitted for total number of severe and non-severe days for 
May and June of 2003 are not legible); July 2003, 19 days 
severe and 7 days non-severe; August 2003, 19 days severe and 
7 days non-severe; September 2003, 10 days severe and 5 days 
non-severe; (October 2003 chart provided but not completed).  
She provided further charts for August and September of 2003, 
and in these she indicated the 19 days severe headaches and 
7 days non-severe headaches for August 2003, but 12 days 
severe headaches and 8 days non-severe headaches for 
September 2003.  With these charts she provided her own key, 
stating that her non-severe migraines produced headache and 
mild nausea, but not light sensitivity, but that these milder 
migraines would lead to severe migraines "many times."  She 
stated that the severe migraines produced light and sound 
sensitivity, nausea with vomiting, vertigo, involuntary 
crying, and flashing spots interfering with her central 
vision.  She added that treatment for her severe migraines 
consisted of emergency room visits, isolation from light and 
sound, and medications.  

In October 2003 the Veteran was seen at a VA facility 
complaining of migraines and right shoulder pain, and seeking 
medication refills.  The examiner noted no symptoms of 
migraine, but did identify probable tenosynovitis in the 
right shoulder.  In November 2003 she was seen again 
complaining of migraine.

At a December 2003 VA examination for compensation purposes, 
the examiner noted complaints of two kinds of headaches: a 
mild headache present almost daily or continuously present, 
and treated with Tylenol; and a pain behind the eyes 
associated with photophobia, sound sensitivity, and nausea, 
present 20 days per month, and treated with other 
medications.  Beyond noting that the Veteran was "obviously 
depressed," the examiner found the Veteran to be 
neurologically normal upon examination.  

Testing for respiratory function for compensation purposes, 
also conducted in December 2003, was notable for poor effort.  
The December 2003 VA examiner for respiratory disorders for 
compensation purposes opined that there was "a major amount 
of psychological overlay in this patient."  In particular, 
the respiratory examiner noted, in effect, that while she 
complained of severe asthma symptoms, these would not be 
present with clear lungs and normal breath sounds.  That 
examiner also assessed that while she reported having 20 
headaches per month that were asserted to be prostrating, 
they were more likely muscular tension headaches.   

Also of note, upon VA psychiatric examination for 
compensation purposes in December 2003, the Veteran's mood 
was noted to be euthymic, and no mental disorder was found, 
presenting a profile contrary to that found by the December 
2003 VA neurological examiner.

In January 2005 the Veteran presented to VA with complaints 
of respiratory infection and migraine.  She complained of 
having a productive cough and a 102 degree fever at home.  
She reported being seen outside an emergency room two days 
earlier, and then being told she had the flu and given 
Tamiflu.  No neurological findings associated with migraine 
headaches were noted.  Tracheobronchitis was assessed.  

In the January 2005 statement, regarding her migraine 
headaches, she reported that they had significantly increased 
in the past seven months, adding that they could not be 
"controlled or prevented," and that she had also run out of 
prescription medications.  She asserted that her migraines 
produced nausea and bright flashes of light that 
incapacitated her for hours.  She emphasized that prescribed 
medications would not necessarily relieve the migraines, and 
that the medications would cause her to sleep for half the 
day.  She also provided calendar charts indicating that in 
July 2004 she had 16 days of severe migraines and 12 days of 
non-severe migraines, that in August 2004 she had 12 days of 
severe migraines and 8 days of non-severe migraines, and that 
in September 2004 she had 17 days of severe migraine and no 
days of non-severe migraines.  With these calendar charts she 
again provided her own key indicating that her non-severe 
migraines produced headache but not light sensitivity, and 
mild nausea, but that these would lead to severe migraines on 
most occasions.  She indicated that the severe migraines 
produced light and sound sensitivity, nausea with vomiting, 
vertigo, involuntary crying, and flashing spots interfering 
with her central vision.  She added that treatment for her 
severe migraines consisted of emergency room visits, 
isolation from light and sound, and medications.  

The claims file contains a copy of a March 16, 2005, record 
of an emergency room visit with United Regional Healthcare 
System.  That record notes the Veteran's complaint of a motor 
vehicle collision one year earlier, and current complaints of 
migraine and back pain.  The associated treatment records 
notes that she presented with left neck pain, lower back 
pain, and headache pain.  The treating physician assessed 
migraine headache, neck pain, and back pain.  She was treated 
with medication and discharged later the same day.

At a February 2006 record of VA treatment for a skin 
condition, the Veteran reported improvement in her lesser 
migraine headaches with medication, though still getting 
major headaches "periodically."  

At an April 2006 VA neurological examination for compensation 
purposes, the Veteran reported that she had headaches 25 out 
of every 30 days, and that 13 of these days she had severe 
and prostrating headaches, with approximately three times per 
months her headaches being so severe that she must call a 
relative to come and watch her child.  She added that she 
missed approximately 40 hours per month from work due to her 
headaches.  She described taking various medications for her 
headaches which had a limited effect on symptoms.  She 
reported that her headaches would last anywhere from several 
hours to all day, and that they typically began at four in 
the morning and grew progressively worse.  She added that the 
headaches interfered with her sleep, so that she typically 
got four hours of sleep per night.  

The April 2006 VA examiner noted that the Veteran was in no 
apparent distress, and the examiner noted no ocular 
abnormalities.  Aural and neurological examinations were also 
not noted to produce abnormal findings.  The examiner 
assessed migraine headaches that were prostrating in nature.  

At a June 2006 VA social worker visit, the Veteran reported 
missing work due to her migraine headaches and other personal 
issues.  The social worker noted that the Veteran was present 
to address issues related to anger and dealing with others.  

In a June 2006 VA social worker visit record, the social 
worker noted that service treatment records reflected that 
the Veteran had depression and was narcissistic.    

Also in 2006, the Veteran submitted a color-coded calendar 
indicating migraine headache frequency over the months of 
January through April of 2006.  These showed 25 migraine 
headache days in January, 22 migraine headache days in 
February, and 9 migraine headache days through the eleventh 
of April.  However, while the Veteran provided a color coding 
key for severity of facial pain (which was also noted on 
these calendar charts), she neglected to do so for migraine 
headaches.  She submitted further calendar migraine headache 
charts in October 2006, but these were in grey scale, and 
hence while a color coding was included with these, the 
coding, corresponding to severe, moderate, or mild migraines, 
cannot be read from the charts provided.  These charts 
submitted in October 2006 notably include 25 migraine days in 
January 2006, 23 migraine days in February 2006, 22 migraine 
days in March 2006, 23 migraine days in April 2006, 23 
migraine days in May 2006, 21 migraine days in June 2006, 22 
migraine days in July 2006, 23 migraine days in August 2006, 
20 migraine days in September 2006, and 12 migraine days 
through the middle of October 2006.  

In a lengthy statement submitted in October 2006, the Veteran 
addressed several claimed disabilities.  She asserted that 
she missed significant work or was incapacitated due to 
allergy-induced migraines, but also described significant 
incapacity related to sinus infections.  She asserted that 
severe migraines such as those she experienced produced light 
and sound sensitivity, nausea and vomiting, vertigo, 
involuntary crying, painful light flashes that obstructed 
central visual acuity or her blurred vision, and "[i]ntense 
pain that can make me bash my head against anything I can 
find."  She asserted that she had approximately 20 migraine 
headaches per month, 14 of which were severe and required 
medications which "sedate" her to treat her migraines.  She 
added that severe migraines would cause her to be 
incapacitated for up to 10 hours.  

At an October 2006 VA general examination for compensation 
purposes, the Veteran reported having 19 headaches per month, 
15 of which were severe, including resulting in dizziness, 
projectile vomiting, and needing to lie down.  She described 
other symptoms associated with her migraines, including 
bright lights interfering with vision in her left eye, 
dizziness, and projectile vomiting.  She noted that her 
migraines lasted from two to twelve hours, and described her 
migraines as being triggered by a variety of intensities and 
contrasts in light.  The examiner found no neurological 
deficits associated with her migraine headaches, and assessed 
migraine with aura.  The examiner noted that the Veteran's 
migraine headache would limit her ability to work in her 
former occupation as a secretary when they occurred, but 
would not when they were not present.  

The claims file contains a March 2008 record of the Veteran's 
request for a letter to be eligible to work on a part-time 
basis.  The Veteran was provided such a note from a VA staff 
physician in March 2008.  

The Veteran in a telephonic contact with VA in November 2008, 
informed that she was currently in school and was not working 
at all.  

At a February 2009 neurological examination, she reported a 
frequency of six to seven severe headaches per month, and 
mild headaches ten times per month.  That examiner assessed 
that the Veteran had migraine headaches but with good 
response to Zomig.  However, that examiner failed to address 
the duration of her severe migraine episodes, and failed to 
address the degree to which they resulted in impairment of 
activities, including work-like activity.  

B.  Analysis

Under applicable criteria, where migraine headaches are 
manifested by characteristic prostrating attacks occurring on 
average once a month over the last several months, a 30 
percent evaluation is assigned.   Where manifested by very 
frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability, a 50 percent 
evaluation is assigned.  Fifty percent is the highest 
schedular rating for migraine headaches.  38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8100 (2008).  

The RO granted the Veteran a 30 percent evaluation for her 
migraine headaches effective from November 13, 2002, the day 
following the date of her separation from service.  The RO 
granted her a 50 percent evaluation for her migraine 
headaches effective from February 21, 2005, purportedly based 
on her having presented to a United Regional Healthcare 
System emergency room on that date complaining of severe and 
prostrating migraine headache.  However, a careful review of 
the claims file reveals that there is no treatment of that 
date of record.  Rather, a record of an United Regional 
Healthcare System emergency room visit dated March 16, 2005, 
as detailed supra, lists the date of February 21, 2005, as 
the date of her last menstrual period ("Date of LMP").  
Further, "severe and prostrating" headaches are nowhere 
noted in that record.  

The RO granted the Veteran TDIU effective from October 13, 
2006, primarily on the basis of her asserted incapacitating 
migraine headache episodes, but also based on her service-
connected asthma, rated 30 percent disabling effective from 
November 13, 2002; apertognathia, also rated 10 percent 
disabling effective November 13, 2002; left medial cruciate 
ligament reconstruction, rated zero percent disabling 
effective November 13, 2002; and right medial cruciate 
ligament reconstruction, also rated zero percent disabling 
effective November 13, 2002.   The RO granted TDIU by a 
November 2006 rating action.  (It was not until an August 
2007 rating decision that the RO granted a 10 percent 
evaluation for the Veteran's left medial cruciate ligament 
reconstruction, effective from October 26, 2006.  (The RO 
never issued a decision granting an increased evaluation for 
the right knee disorder to 10 percent disabling, although the 
July 2008 SSOC implicitly assumed that grant of an increased 
evaluation.  The right knee higher initial rating claim is 
the subject of Remand, below.)  

Thus, at issue for the Veteran's claimed migraine headaches 
is whether a higher disability rating is warranted than the 
30 percent initially assigned effective from November 13, 
2002, through October 12, 2006; whether a higher disability 
rating is warranted than the 50 percent assigned from 
February 21, 2005; and whether a higher disability rating is 
warranted than the 50 percent assigned from October 13, 2006.  

The Board notes that, notwithstanding the records of 
treatment and examination, the presence of migraines and 
their frequency in this case are inherently subjective, which 
is to say their frequency and severity are generally not 
supported by objective medical findings within the claims 
folders and are generally not corroborated beyond the 
Veteran's own assertions.  Objective neurological evaluations 
have been consistently normal or negative as they may have 
related to the her migraine headaches.  

In her October 2006 Application for Increased Compensation 
Based on Unemployability, the Veteran asserted 79 hours lost 
due to illness during her employment in financial services 
between November 1, 2004, and March 24, 2005, and 360.5 hours 
of time lost due to illness during her employment performing 
administrative work between June 27, 2005, and August 18, 
2006.  She reported that the employment ending August 18, 
2006, was for the U.S. Air Force, working as a civilian.  She 
does not report any other employment following her separation 
from service in November 2002.  Earlier records including 
upon VA psychiatric evaluation for compensation purposes in 
December 2003, reflect that she initially lived on her 
service separation pay, and then lived with a friend, 
performing household tasks of cooking and cleaning as well as 
child care for the friend's children, in exchange for living 
accommodations for herself and her son. 

While the Veteran has asserted that time lost from work 
during her two post-service periods of employment was 
substantially due to her migraine headaches, this is not 
corroborated in the record.  A reply from the U.S. Air Force 
employer in October 2006 informed that she had last worked on 
August 18, 2006, that she was employed as an office 
automation secretary, that she had been employed since June 
27, 2005, and worked 40 hours per week, and that she quit or 
resigned from her employment.  That reply does not indicate a 
substantial amount of time lost due to being out sick.  It 
does indicate that she was paid a lump sum for six remaining 
hours of unused annual leave.  No reduction in pay due to 
absences is indicated in the employer's reply.  This is 
apparently contrary to the Veteran's assertion at her October 
2006 VA examination that she had missed approximately 40 
hours of work per month due to her migraine headaches.  And 
this assertion of 40 hours of missed work per month appears 
contrary to her assertions and submitted chart detailing 
numbers of days effectively incapacitated each month due to 
migraine headaches, with those charts and associated 
statements equating to considerably more than 40 hours per 
month missed from any full-time employment.   

The RO in October 2006 requested information from the 
Veteran's employer for the employment ending on March 24, 
2005, but the requested information was not received from 
that prior employer.  

In light of the absence of corroboration of the Veteran's 
asserted frequency and severity of migraine headaches from 
service, and their inherent subjectivity based on the 
inherent difficulty or impossibility in discerning 
objectively whether an individual is experiencing or has 
experienced a migraine headache, the Board must to a 
significant degree look to the consistency of statements made 
by the Veteran and evidence of inaccuracy or falsehood in 
those statements.  While the Veteran has been substantially 
consistent in submitted charts as to frequency and severity 
of migraine headaches, the Board notes that absence of 
corroboration of those charts, including by prior employers, 
and the apparent contradiction in her assertion of hours 
missed from work at the October 2006 VA examination, weigh 
against their credibility.  As well, the glaring 
inconsistence between her assertion of migraine frequency as 
only "periodically" upon treatment for a skin condition in 
February 2006, and her assertion of migraines with a 
frequency of 25 out of 30 days upon VA neurological 
examination in April 2006, stands against her credibility.  

The Board ascribes the strongest weight to the clear 
contradiction presented in the record, between the Veteran's 
assertion at her April 2003 VA neurological examination 
addressing her migraines, at a time when her pending claim 
was for service connection, when she asserted only infrequent 
migraine headaches, and her subsequent assertions in 
submitted charts in September 2003, at a time when service 
connection for migraine headaches was granted and her pending 
claim was for increased evaluation for her migraine 
headaches, when she asserted, including addressing the same 
prior time intervals of February through April of 2003, far 
more frequent and severe migraines.  

This change of assertions, once service connection was 
established and the issue for VA adjudication had become 
level of compensation warranted based on the level of 
disability, appears to be consistent with the narcissistic 
personality identified by the June 2006 VA social worker as 
being reflected by the Veteran's service record, as well as 
with the documented poor effort upon December 2003 VA 
respiratory examination and the December 2003 VA respiratory 
examiner's finding of psychological overlay.  It is also 
relatively consistent with her reporting, once the highest 
schedular rating for migraine headaches had been granted and 
once TDIU has been granted, upon VA examination for migraine 
headaches in February 2009, that she was now getting good 
response to her medications for her previously severely 
debilitating migraine disease.  Her level of complaint as to 
frequency and severity of migraine headaches appears well-
correlated with the secondary gain to be obtained by those 
assertions, howsoever they may be contradicted by prior 
statements.  

In summary, the Board, exercising its authority as de novo 
adjudicator to weigh all the facts presented, finds that the 
weight of the evidence is to the effect that motivation for 
secondary gain is most likely reflected in the Veteran's 
numerous assertions and submitted charts purporting to 
accurately reflect the frequency and severity of her migraine 
headaches.   The Board accordingly concludes, in the absence 
of sufficient contrary evidence corroborating her assertions 
of frequent and severe migraines, that the evidence 
preponderates against the assignment of a higher disability 
evaluation than the 30 percent assigned for migraines for the 
period from February 13, 2002, through February 20, 2005; 
preponderates against a higher disability evaluation (on an 
extraschedular basis) than the 50 percent assigned for 
migraines for the period effective from February 21, 2005; 
and preponderates against a higher disability evaluation (on 
an extraschedular basis) than the 50 percent assigned for 
migraines effective from October 13, 2006.  




The Board finds that higher ratings at more discrete 
intervals beginning from the effective date of service 
connection are not warranted for the Veteran's service-
connected migraine headaches, on an initial-rating basis.  
Fenderson v. West, 12 Vet. App 119 (1999).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has considered referral of the case for 
extraschedular consideration, based on the Veteran's 
assertions effectively of marked interference with employment 
from migraines, but finds that these assertions, together 
with her assertions as to frequency and severity of her 
migraine headaches, lack credibility.  (She already has TDIU, 
based upon all her service-connected disabilities considered 
together.)  The Board accordingly concludes that referral for 
extraschedular consideration is not warranted.  The 
regulatory criteria for extraschedular consideration are as 
follows:

The governing norm in these exceptional 
cases is:  A finding that the case 
presents such an exceptional or unusual 
disability picture with such related 
factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.

38 C.F.R. § 3.321(b)(1).  Absent credible evidence to support 
extraschedular consideration, referral is not warranted.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008). 

IV.  Left Knee Disorder Initial Rating Claim

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Potentially applicable rating criteria for disorders of the 
knees are here listed. 

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

The Board herein considers, and denies, higher initial 
ratings than those assigned for the Veteran's left knee 
disorder, based on the weight of reliable evidence against 
significant disability of the knee.  The Board herein rates 
the knee based on limitation of flexion, under DC 5260, in 
the absence of disability warranting a rating under any other 
rating code.  Thus, the Board herein finds that the evidence 
preponderates against disability equivalent to limitation of 
flexion to 45 degrees, for the initial rating interval 
between November 13, 2002, and February 20, 2005; and the 
Board herein finds that the evidence preponderates against 
disability equivalent to limitation of flexion to 30 degrees, 
for the initial rating interval beginning February 21, 2005, 
as discussed infra.  

Upon an April 2003 VA examination of the knees for 
compensation purposes, the Veteran's history of bilateral 
kneecap realignment in 2002 was noted.  She asserted that she 
had no associated stiffness, swelling, heat, redness, 
instability, or lack of endurance.  She further asserted that 
she had no flare-ups and used no crutches, cane, or brace.  
There was no history of dislocation or recurrent subluxation.  
Upon examination, both knees had full range of motion from 
zero degrees extension to 140 degrees flexion, with no pain 
upon examination, no loss of function upon repetitive 
activities, and no evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding.  Gait was normal.  The knee ligaments were stable.  
The examiner assessed bilateral patellofemoral syndrome, with 
Q-angle corrected surgically bilaterally, with only rare mild 
discomfort.  

In a September 2003 submitted statement, regarding her left 
knee, the Veteran asserted that the leg was partially numb on 
the left side, that it was hypersensitive to pain, that she 
could not run, that if the leg were bent for a few minutes it 
would become numb, and that the leg was still weak from the 
surgery.  Regarding her right knee, she presented the same 
complaints with the exception of no complaint of weakness.  

In January 2005, the Veteran submitted a written statement in 
support of all her appealed claims (accepted as a timely 
substantive appeal based on her assertions of having moved 
and not having received prior VA mailings).  In it she 
addressed her left knee disorder as causing intermittent pain 
or discomfort, including popping or clicking and swelling 
when she walked for 15 minutes or more, and intermittent 
stiffness.  She also complained of weakness in that 
extremity.  She reported that both knees fatigue easily, and 
that her "foot" falls asleep when her knees are bent 
slightly, so that she sits with her legs extended.  

The Veteran was seen for VA treatment in July 2005 
complaining of bilateral knee pain with bilateral patellar 
subluxation.  The Veteran expressed significant concern about 
pain and reported reducing activity to avoid recurrence.  She 
reported that she had hypermobile joints especially in the 
knees, seemingly worse now and more so in the left knee.  
Both knees were hypermobile to lateral motion on evaluation, 
though the examiner did not note disability associated with 
this finding.  


Upon VA orthopedic treatment consultation in September 2005 
for complaints of bilateral knee pain, greater on the right, 
the Veteran's history of bilateral Fulkerson procedure was 
noted.  Upon examination, the left patella tracked well, but 
the right patella tracked laterally with crepitus.  There was 
also an approximate 25 percent subluxation of the right knee 
with immediate apprehension.  X-rays revealed well-healed 
osteotomies, but with the right patella in a slightly lateral 
position.  

At a December 2005 VA orthopedic surgery clinic treatment for 
her knees, the examiner noted that the Veteran had been seen 
in September 2005 for right knee instability, but that she 
had undergone only one month of physical therapy.  She 
complained of continued right knee pain and instability, with 
some improvement, and was seeking corrective surgery.  
Examination of the left leg showed a stabled knee without 
pain or apprehension, range of motion from zero to 120 
degrees flexion, good strength, and a Q angle of 10 degrees.  
The examiner assessed, apparently in reference to greater 
disability noted in the right knee, that she required at 
least three months of physical therapy before any 
consideration of knee surgery.  Also in December 2005, the 
Veteran was administered a right knee steroidal injection for 
assessed pes anserine tendonitis.  

Upon a June 2006 VA social worker visit, the social worker 
noted that the Veteran was extremely obese but appeared 
generally healthy.  Other records within the claims file also 
note the Veteran's relative height/weight or obesity, but 
generally fail to address any associated effect on joint 
functioning or the Veteran's ambulatory capacity generally.  
Other records, including those noted herein, do record the 
Veteran's complaints of reduced capacity for activities such 
as running, without commenting on impairment associate with 
body composition or deconditioning.  

In an October 2006 statement the Veteran reported that she 
could not run due to her knees, and that brisk walking led to 
intense pain.  She added that she could neither stand nor sit 
with her legs bent for extended periods of time due to her 
knees, with standing causing her knees to buckle and sitting 
causing her right lower leg to become numb.  She further 
complained that her right knee dislocates, but less 

frequently because she was not physically active.  She added 
that upon the VA examination in December 2005 or January 2006 
the examiner accidentally dislocated her right knee cap, and 
as a result the Veteran no longer wanted to be touched, so 
the examination was ended.  

Upon an October 2006 VA examination for compensation 
purposes, the examiner noted the Veteran's history of medial 
cruciate ligament reconstruction bilaterally in 2001.  At 
that examination, she reported that her left knee gave her no 
problems.  She described in detail problems associated with 
her right knee.  The examiner observed a normal left knee, 
with range of motion from zero degrees extension to 125 
degrees flexion, no objective signs of pain with range of 
motion, no joint instability, and no additional limitation of 
motion due to DeLuca factors of pain, fatigue, weakness, or 
lack of endurance following repeated use.  The examiner 
reviewed January 2006 X-rays showing post-operative changes 
in the left knee with no other significant abnormalities.  
The examiner assessed a postoperative left medial collateral 
ligament injury, but made no specific findings of limitations 
due to the left knee (though she did as make such findings 
related to the right knee).  

The Veteran was afforded a February 2009 VA examination to 
address her bilateral knee disorders.  This examiner, while 
reviewing the claims file, did not address the Veteran's 
extensive charts detailing frequency and severity of 
difficulties in each knee, and failed to address prior 
records as well as these charts when this examiner assessed 
that the Veteran did not have flare-ups in the knee.  
However, the examiner did observe that the left and right 
knees were similar, with the left knee showing range of 
motion from zero degrees extension to 90 degrees flexion 
without crepitus or obvious pain.  The examiner found 
parapatellar tenderness and a positive apprehension sign for 
the left knee, but no effusion, instability to varus or 
valgus stress or Lachman's sign.  The examiner also found no 
additional limitation following repetitive use of the knee 
except increased pain and crepitus.  The examiner also noted 
that there were no effects of DeLuca factors of 
incoordination, fatigue, weakness, or lack of endurance 
affecting her left knee functioning.  


The Board's adjudication of the Veteran's claim for an 
increased evaluation for her left knee disorder must in this 
case substantially rely on objective medical findings of 
disability where, as here, the Board has found that the 
Veteran's assertions of disability substantially lack 
credibility.  Her lack of credibility in her assertions 
pertaining to her migraine headaches carry over to her 
assertions regarding her knees, because the Board herein 
finds that secondary gain colors her assertions, which 
necessarily must serve as a motivating factor in her 
statements for all her claimed disabilities, once found to be 
a motivating factor for one.  

Objective medical findings do not support substantial 
disability for the Veteran's left knee disorder under any 
applicable criteria.  While she has, on a few occasions and 
in some submissions, asserted pain or instability in the left 
knee as well as numbness in the left leg below the knee, 
examiners have not found significant limitation of motion, 
swelling, or instability or DeLuca factors to support a 
higher evaluation than the zero percent rating assigned 
effective from November 13, 2002, or than the 10 percent 
rating assigned effective from October 26, 2006.  38 C.F.R. 
§ 4.71a, DCs 5257, 5260, 5261, 5262.  VA examinations for 
treatment or rating purposes in April 2003, September 2005, 
December 2005, October 2006, and February 2009, as detailed 
supra, have produced findings generally of a normally 
functioning postoperative left knee, with no or slight Q 
angle, little or no pain, and no impairment truly interfering 
with functioning of the knee, including no DeLuca factors 
resulting in increased impairment.  Treatment records also 
have not resulted in objective findings of any significant 
impairment in the left knee over any interval between 
separation from service and the present. 

The Board accordingly concludes that the preponderance of the 
evidence is against the claim for higher initial ratings for 
the Veteran's left knee disorder, for any time interval under 
consideration, and thus no higher initial rating and no 
staged ratings are warranted.  38 C.F.R. § 4.71a; Fenderson.  
The preponderance of the evidence is against the claim for 
higher initial ratings than the zero percent assigned 
effective from November 13, 2002, or than the 10 percent 
later assigned effective from October 26, 2006, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

The Veteran has not contended, and the evidentiary record 
does not otherwise show, that her left knee disorder has 
resulted in significant interference with employment or that 
it otherwise presents special disability not covered by 
schedular rating criteria.  Accordingly, extraschedular 
consideration for the Veteran's left knee is not warranted.  
38 C.F.R. § 3.321(b).  


ORDER

A higher initial rating than the 30 percent assigned 
effective November 13, 2002, or than the 50 percent assigned 
effective February 21, 2005, or than the 50 percent assigned 
effective October 13, 2006, is denied for migraine headaches.   

A higher initial rating than the zero percent assigned 
effective November 13, 2002, or than the 10 percent assigned 
effective October 26, 2006, is denied for status post left 
medical cruciate ligament reconstruction.  


REMAND

In the Supplemental Statement of the Case issued the Veteran 
in July 2008, the RO for the first time listed the service-
connected right knee disability as 10 percent disabling, and 
denied an increased rating due to her failure to report for a 
medical examination.  However, the claims file contains no 
rating decision granting a 10 percent evaluation for the 
right knee.  The previous rating decision, issued in August 
2007, granted an increase from 0 percent to 10 percent for 
the left knee, but did not address the right knee at all, and 
the August 2007 SSOC (mailed in September 2007) declined to 
increase the right knee above 0 percent.  Even if the Board 
were to construe the Veteran's subsequent statement of 
September 2008 as an NOD, the SSOC of March 2009 as an SOC 
regarding the right knee, and her representative's May 2009 
Brief as her substantive appeal on the issue, the lack of a 
rating decision granting the increase and specifying an 
effective date for that action precludes an informed appeal.  
Accordingly, the RO must review the issue of an increased 
rating above 0 percent for the right knee, notify the 
appellant of any increase deemed appropriate and assign an 
effective date for such increase, if any, and then issue an 
SSOC explaining the action to her.  38 C.F.R. §§ 19.31, 
19.37.

In addition, the Veteran's claims of entitlement to service 
connection for residuals of septorhinoplasty and chronic 
sinusitis were not withdrawn when she withdrew her claims for 
additional disabilities by a telephonic contact in October 
2006, subsequently reduced to writing.  In fact, she 
specifically requested that they be left pending in her 
appeal.  Subsequent to the RO's issuance of an SOC in March 
2004 addressing these claims, pertinent evidence has been 
added to the record without RO review or waiver of RO review.  
In the statement received by the VSC in October 2006, she 
asserted that both of those issues had resulted from the same 
surgery.  Accordingly, RO review and issuance of an SSOC 
prior to Board adjudication of these claims is also required 
under 38 C.F.R. §§ 19.31, 19.37.  

Accordingly, the case is REMANDED for the following action:

Following any indicated development, the 
RO should readjudicate de novo the claim 
for a higher initial rating for a right 
knee disorder (medial cruciate ligament 
reconstruction) than the zero percent 
previously assigned, and the claims for 
service connection for residuals of 
septorhinoplasty and for chronic 
sinusitis.  If any one of these benefits 
sought is not granted to the Veteran's 
satisfaction, provide the Veteran and 
her representative with an SSOC and 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


